 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JUAN SANCHEZ-DOMINGUEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00219-DAD-BAM
12                  Plaintiff,                     STIPULATION AND ORDER
                                                   TO VACATE STATUS CONFERENCE
13           vs.                                   HEARING
14   JUAN SANCHEZ-DOMINGUEZ,                       Date: March 23, 2020
                                                   Time: 1:00 p.m
15                  Defendant.                     Judge: Hon. Barbara A. McAuliffe
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, Laura Withers, counsel for Plaintiff, and Matthew Lemke, counsel for
19   Defendant Juan Sanchez-Dominguez, that the status conference in the above-captioned matter set
20   for March 23, 2020 may be vacated and a briefing schedule be set.
21          Mr. Sanchez-Dominguez intends to file two motions: 1) a motion to dismiss indictment
22   because the 2003 Immigration Court lacked jurisdiction to issue its removal order; and 2) a
23   motion to reconsider the Court’s order denying Sanchez-Dominguez’s previous motion (ECF
24   No. 24). Accordingly, the parties request the following briefing schedule:
25                       Event                       Proposed filing
                                                     deadline/hearing date
26                       Opening brief(s)            March 23, 2020
27                       Responsive brief(s)         April 6, 2020
28
                         Optional reply brief(s)     April 9, 2020
 1                           Argument                April 13, 2020
 2
 3           Based on the foregoing, the parties agree that the delay resulting from the motion, from
 4   the filing of the motion through the conclusion of the hearing on, or other prompt disposition of,
 5   such motion, is excludable. Further, the ends of justice served by the aforementioned request
 6   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
 7   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(1)(D); (h)(7)(A).
 8
 9
10
11                                                 Respectfully submitted,
12                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
13
14   Date: March 18, 2020                          /s/ Laura Withers
                                                   LAURA WITHERS
15                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
16
17                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
18
19   Date: March 18, 2020                          /s/ Matthew Lemke
                                                   MATTHEW LEMKE
20                                                 Assistant Federal Defender
                                                   Attorney for Defendant
21                                                 JUAN SANCHEZ-DOMINGUEZ
22
23
24
25
26
27

28

     Sanchez - Dominguez:
     Stipulation and Order
                                                      2
 1                                                ORDER
 2                   The Court hereby vacates the status hearing set for March 23, 2020 and sets the
 3   following briefing schedule for defendant Juan Sanchez-Dominguez’s Motion to Dismiss
 4   Indictment: opening brief due March 23, 2020; response brief due April 6, 2020; optional reply
 5   brief due April 9, 2020; and argument be held on April 13, 2020 at 10:00 am before District
 6   Judge Dale A. Drozd. Time is excludable pursuant to 18 U.S.C. § 3161(h)(1)(D); (h)(7)(A).
 7
 8   IT IS SO ORDERED.
 9
         Dated:     March 18, 2020                           /s/ Barbara   A. McAuliffe            _
10                                                       UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Sanchez - Dominguez:
     Stipulation and Order
                                                     3
